UNITED STATES BESTRICHEOURP460-SIL Document 22 Filed 08/04/20 Page 1 ofcagéammber#202¥-02460 (SIL)

EASTERN DISTRICT OF NEW YORK Date Filed: 07-31-2020
ATTORNEY(S) FRANKLIN, GRINGER & COHEN, PC PH: (516) 228-3131
666 OLD COUNTRY ROAD, SUITE 202 GARDEN CITY, NY 11530 | Court Date:

 

Angel Patino and Edgar Salamanca

 

Plaintiff
Vs
Cor J. Seafood Corp., James Coronesi and Greg J. Morgese
Defendant
STATE OF NEW YORK, COUNTY OF NASSAU, SS.: AFFIDAVIT OF SERVICE
John Savage , being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18

years and resides in the State of New York.

That on 8/1/2020, at 11:48 AM at 7 Ocame Avenue, Westhampton Beach, NY 11978, Deponent served the within E-filed Cross-
Summons in a Civil Action and Answer to Amended Complaint with Cross-Claim,with the index number and the filing date of the
action were endorsed upon the face of the papers so served herein. On: Greg J. Morgese, Defendant therein named, ( hereinafter referred to as

"subject".

By delivering a true copy of each to said subject personally; Deponent knew the person so served to be the person described
in as said subject therein. A description of is as follows:

Sex: Male Color of skin: Tan Color of hair: Gray Age: 50-65
Height: 5fi9in-6ft0in Weight: 161-200 Lbs. Other:

| asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of NEW YORK in any capacity whatever and received a
negative reply. The source of my information and belief are the conversations above narrated. Upon that information and
belief | assert that the recipient is not in the military service of NEW YORK Siate or of the United States as that term is

defined in either the State or in Federal statutes.
Swory] to bef6xe me on August 3, 2020
ane [| 7

Pafriia Rothfritz
ary Public - State of New York
0. 01R06055503; Qualified in Nassau County

My Commission Expires February 26, 2023

 

 

 

Process Server, PlgaselSign
John Savage

Lic#
Client’s File No.: Job #: 2016549

 

INTER COUNTY JUDICIAL SERVICES, LLC, 85 WILLIS AVENUE STE. F, MINEOLA, NY 11501 LICENSE # 1371771
